MEMORANDUM **
Benjamin Magana Delgado appeals from the 33-month sentence imposed after his *499guilty-plea conviction for illegal reentry following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Delgado contends that the district court erred by relying too heavily on the advisory United States Sentencing Guidelines and on the government’s sentencing memorandum, by failing to consider the sentencing factors under 18 U.S.C. § 3553(a), and by failing to adequately take into account his cultural assimilation. A review of the record establishes that the district did take into account the appropriate sentencing factors, including cultural assimilation, and that the ultimate sentence imposed was not unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.2006); United States v. Knows His Gun, 438 F.3d 913, 918 (9th Cir.2006).
We reject Delgado’s contention that the enhancement for his prior aggravated felony violates United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See United States v. Beng-Salazar, 452 F.3d 1088, 1091 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by *4999th Cir. R. 36-3. Accordingly, appellant's motion to waive oral argument is granted.